Scott, J. (dissenting):
The facts are fully stated in the opinion of Mr. Justice Laughlin. The sole question, as I look at it, is as to the *146authority of the board of estimate and apportionment to establish the position and fix the salary of a stenographer and typewriter in the office of the public administrator in the county of Bronx, for it is not questioned that, if the board had such power, the position was duly established and the salary duly fixed and the relator is entitled to hold the position and to receive the salary. The sole ground upon which payment has been withheld is that her office was never legally created, because not specifically provided for by statute.'
It is quite obvious, or at the very least may reasonably he assumed, that the public administrator of a populous county like Bronx will find it impossible to properly and efficiently perform the duty of his office without some clerical assistance, and, as modern business is conducted, if he needs any clerical assistance at all, a stenographer and typewriter would be one of the most necessary aids. It is true that the act erecting the county of Bronx does not, in specific terms, authorize the public administrator of that county to appoint subordinates, but by section 3 of chapter 548 of the Laws of 1912, erecting the county of Bronx, as amended by chapter 825 of the Laws of 1913, the public administrator of that county is given “ all the authority and powers within said county of Bronx as are now conferred by law upon the public administrator of the county of Hew York.” Section 2 of chapter 230 of the Laws of 1898 confers upon the public administrator of the county of Hew York “ the appointment and the removal of his subordinates.” This, we think, confers upon the public administrator of the county of Bronx the power to appoint and remove his subordinates, but it does not confer upon him authority to create positions or fix salaries. All it does is to provide that when the positions have been legally created the power of appointment thereto and removal therefrom shall vest in the public administrator.
The power to create the position and fix the salaries therefor must be found, if at all, in another section of the act erecting the county of Bronx. Section 4 of chapter 548 of the Laws of 1912, as amended by chapter 266 of the Laws of 1913, appears to vest such power in the board of estimate and apportionment. That section, after fixing specifically the salaries *147of certain elective officers of the county, provides as follows: “And, except as herein otherwise provided, the positions, terms, grades, salaries, and compensation of all persons who may be appointed under the provision of law by any of the officers above mentioned or who may be required to carry on the public business as contemplated by this act shall be fixed by the board of estimate and apportionment of the city of New York. * * *”
The use of the disjunctive “ or ” in the sentence quoted seems to divide the positions to be created, and the terms, grades, salaries and compensation thereof into two categories, first, those to be appointed by the elective officers mentioned in the earlier part of the section, and, secondly, those not so appointed, but who may, nevertheless, be required to carry on the public business of the county. If this were not the purpose of using the disjunctive, and the power of the board of estimate and apportionment to create positions was intended to be limited to the subordinates of the enumerated elective officers, there was no apparent reason for inserting after the clause clearly providing for all such subordinates the words “ or who may be required to carry on the public business as contemplated by this act.” Those words must, therefore, be considered as intended to provide for the creation of positions not directly subordinate to and filled by appointment by the enumerated elective officers. And this appears to be a most reasonable construction of the act. The Legislature was engaged in erecting a new county, situated wholly within the city of New York. To do this effectively it was deemed necessary to create a county organization of officials to carry on the county business. It was logical, therefore, to determine by the act what the principal officers of the county should be, and how they should be compensated. It would have been quite impracticable to determine intelligently in advance, and to specify in the act, just what and how many subordinate officials would be required to carry on the public business, and as a consequence that matter was left to the discretion of the board of estimate and apportionment, a board which was doubtless deemed, and with justice, to be in a position to determine from time to time what subordinate officials were neces*148sary to properly carry on the business of the county and how they should be compensated. This was quite in line with the general legislative practice of recent years. It is obvious, and must have been contemplated by the Legislature, that all of the public business of the county might not be conducted by the elected officers. Indeed the office of public administrator is a case in point. The business conducted by him is certainly public business, and although appointed by the surrogate, he is an independent officer not a subordinate of the surrogate, and as has been said it is not unreasonable that he should need clerical assistance.
That portion of section 4 of the act of 1912, as amended, above quoted, is aptly expressed to meet just such a case, and, as has already been said, if not intended to meet such a case it is surplusage and has no apparent application. We find nothing in the act to indicate that it was the legislative intent that the public administrator should pay, out of the compensation provided for him, the cost of running his office. The provision that he shall be compensated in part by fees, while once common enough, has of late fallen generally into disuse. It was probably inserted into the Bronx County Act by inadvertence. In my opinion the hoard of estimate and apportionment had power to create the position held by the relator and to fix the salary thereof. If so she was legally appointed and entitled to be paid. The order appealed from, therefore, should be affirmed, with ten dollars costs and disbursements. .
Ingraham, P. J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.